DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 2 – 10 (currently amended) The method, according…
Claims 12 – 20 (currently amended) The non-transitory computer readable medium, according…

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 11 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, the first host system determining if the alternative communication protocol is handled by the other system by determining if the other system is capable of receiving alternative communication protocol data generated internally by drivers of the host system; the first host system providing encapsulated data by encapsulating  ANSI FC-S8-3 single-Byte Command Code Sets-3 Mapping Protocol for Fibre Channel protocol data using the drivers that are internal to the host system if the alternative communication protocol is handled at the other system.

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Patent 8,923,322 (published 30 Dec. 2014) [hereinafter Bhide] teaches Fibre Channel information may be encapsulated into a TCPIP stack for transmission over an Ethernet network. The prior art also supports both a Fibre Channel stack comprising a FC driver and a TCP/IP stack on the host device for local encapsulation/decapsulation. However, Bhide does not teach the first host system determining if the alternative communication protocol is handled by the other system by determining if the other system is capable of receiving alternative communication protocol data generated internally by drivers of the host system; the first host system providing encapsulated data by encapsulating  ANSI FC-S8-3 single-Byte Command Code Sets-3 Mapping Protocol for Fibre Channel protocol data using the drivers that are internal to the host system if the alternative communication protocol is handled at the other system.

Additionally, all of the further limitations in 2 – 9 and 12 - 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 31, 2022Primary Examiner, Art Unit 2471